

115 HR 3029 IH: Combating the President’s Voter Suppression Commission Act
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3029IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Veasey introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prevent Federal funds from being used to carry out Executive Order 13799.
	
 1.Short TitleThis Act may be cited as the “Combating the President’s Voter Suppression Commission Act”. 2.PurposeThe purpose of this Act is to combat federally funded voter discrimination and suppression, which the Presidential Advisory Commission on Election Integrity will undoubtedly lead to.
 3.Appropriations ProhibitedNo Federal funds may be used to carry out Executive Order 13799 (82 Fed. Reg. 22389; establishing the Presidential Advisory Commission on Election Integrity).
		